DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 19 June 2020 has been entered in full.  Claims 1-15 are under examination.

Claim Objections
Claims 9, 10, and 12 are objected to because of the following informalities:  Acronyms are recited in claim 9 (ICU) and 12 (ICU and ED).  For clarity, acronyms should be spelled out at their first usage followed by the acronym in parentheses.  Subsequent recitations of the term can be by acronym alone.  Claim 12 further contains a typographical error wherein “invention” at line 3 should be “infection.”  Claim 10 recites an abbreviation “incl.”  Such abbreviations should be avoided in the interest of clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 15 recite “…Procalcitonin (PCT)(SEQ ID No: 1) or a fragment or a precursor or fragment thereof having a length of at least 12 amino acid residues…”  This recitation makes the claims indefinite for several reasons.  First, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 14, and 15 recite the broad recitation “Procalcitonin,” which is broadly and reasonably interpreted as reading on a Procalcitonin protein from any species, or a variant thereof that retains at least some properties of Procalcitonin.  The claims also recite “(SEQ ID No: 1)” which is the narrower statement of the range/limitation, as it pertains to precisely one type of Procalcitonin. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  This issue is also present in the section of claims 1, 14, and 15 pertaining to proADM (SEQ ID No: 3) and MR-proADM (SEQ ID No: 2).
A second issue with claims 1, 14, and 15 involves to the two recitations of “fragment” in the above-quoted section referencing PCT.  It is not clear if one pertains to a fragment of mature Procalcitonin while the second pertains to a fragment of a precursor of Procalcitonin, and whether only one or both of the fragments are limited by the subsequent limitation regarding the fragment “having a length of at least 12 amino acid residues.”  
Claims 1, 14, and 15 also recite, “proadrenomedullin (proADM) (SEQ ID No: 3) or a partial peptide or fragment thereof.”  It is not clear what difference there is between a partial peptide and a fragment.  The phrase continues with reciting “in particular midregional proadrenomedullin (MR-proADM) (SEQ ID No: 2)…”   The phrase “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  This is also an issue in claim 9.
Finally, claim 1 recites “particularly” twice in section (iii) of claim 1, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 is additionally indefinite in its multiple recitations of “more preferred” and “most preferred” as well as multiple recitations of “and/or.”  It is not clear what is actually required by the claim.
Similarly, claim 5 is rendered indefinite in multiple recitations of “in particular,” “particularly,” “and/or,” and “such” or “such as.”  The metes and bounds of the claim cannot be determined as it is unclear exactly what is required by the claimed method.
	Claim 6 is indefinite due to the recitations of “monitoring blood test results, like lactate, …”  It is not clear which blood tests are required by the claim.  
Claim 7 is rendered indefinite due to multiple recitations of “optional” and “possible.”  Again, it is not clear what is required by the claim.
Claim 10 is rendered indefinite in the recitations of “in particular,” “particularly,” “monitoring blood test results, like lactate…”  The metes and bounds of the claim cannot be determined because it is not clear what is required by the claim.
Claim 11 is indefinite due to the recitation of an improper Markush group.  Proper Markush language is “selected from the group consisting of A, B, and C.”  The recitation of open claim language in the context of a Markush group renders the claim indefinite because it is no longer clear if the claim is limited to the specifically recited alternatives.
Claim 12 recites the limitation "said patient" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is further indefinite in reciting different patient populations that are not clearly recited in the alternative.  Finally claim 12 is indefinite for the recitation “a clinical site like the primary care…”  It is not clear what is required by the claim.
Claim 13 is indefinite because it is not clear if the subject is treated with an antibiotic before the PCT and/or proADM levels are measured (i.e., the limitations defined the patient population), or if the method of claim 13 recites a subsequent step of treating the subject with an antibiotic after finding that the PCT and/or proADM levels are above threshold values.
Claim 14 recites a method comprising “providing a sample…” and “…in a bodily fluid sample.”  It is not clear if the same sample is intended.  Also, while claim 14 recites a “method” in its preamble, there are no clear method steps other than “providing.”  How is said “providing” accomplished?  To whom or to what is the sample provided?  For what purpose?
Dependent claims that are not specifically discussed above are included in this rejection insofar as they depend from claims having specific issues under 35 U.S.C. 112(b) and do not resolve said issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Applicant’s attention is respectfully directed to MPEP § 2103-2106.07(c) regarding patent eligibility under 35 U.S.C. 101. 
Claims 1-13 are directed to methods for assessing the severity of an infection comprising determining a level of procalcitonin (PCT) and/or proadrenomedullin (proADM) in a biological sample from a subject and correlating said level with the severity of an infection in the subject.  A correlation such as this is considered a judicial exception in that it is a naturally occurring phenomenon.  Claim 14 is directed to a method comprising providing a sample having a protein complex comprising at least one binder to PCT and/or proADM in a bodily fluid sample obtained from a subject.  The “sample” and “binder” read on naturally occurring products such as blood or urine as the sample and a receptor protein for the binder.  No specific method steps are provided for the term “providing.”  Accordingly, the method claim reads on a naturally occurring process such as bleeding or menstruation.  
Step 1 of the eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101. In the instant case, the claims are directed to a process, which is one of the four statutory categories. 
Step 2A of the eligibility analysis is a two-prong inquiry. Regarding Prong 1, the claims must be evaluated to determine if they recite a judicial exception. In the instant case, claim(s) 1 recite(s) “determining the severity of an infection, particularly of a subject being suspected of an infection or having an infection by comparing said determined PCT level and/or proADM level, in particular MR-proADM level, or said fragment(s) level thereof with a threshold level.”  This is a judicial exception in that it reads on the natural phenomenon of a correlation of a value with the presence of a disease state.  Claim 14 recites a judicial exception in that “sample” and “binder” read on naturally occurring products such as blood or urine, and “providing” reads on a naturally occurring process such as bleeding or menstruation.  Thus claim 14 also recites a natural phenomenon, which is a judicial exception.
Prong 2 of Step 2A concerns whether the claims reciting a judicial exception integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application because the additional elements recited in the claims beyond the judicial exception only lead up to the judicial exception and thus fail to integrate the exception into a practical application, both individually and in combination. Specifically, claims 1-13 recite providing a sample of a bodily fluid from a subject and determining the levels of PCT and/or pro-ADM in the sample. It is clear that these steps only lead up to the subsequent steps which are the mental processes of comparing and determining. The mental process steps and natural correlation steps are not integrated into a practical application, such as applying the knowledge regarding the expression levels in a subsequent active step, such as a particular treatment or prophylaxis step for a disease or medical condition.  It is noted that dependent claims 5-10 and 13 only recite conditional treatment steps, wherein the claims encompass methods wherein treatment is not provided to the subject.  Furthermore, some of the treatment steps recited in the dependent claims read on merely providing a subject with advice or guidance, which is not interpreted as a meaningful treatment step.  The steps of obtaining a sample and quantifying proteins recited in the claimed method only add insignificant extra-solution activity to the judicial exception, similar to the fact pattern discussed in Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66 (2012) at 79, wherein an additional element of measuring metabolites of a drug administered to a patient was concluded to be insignificant extra-solution activity.  Claim 14 recites providing a sample which has certain concentrations of PCT and/or pro-ADM.  Such reads on a natural process such as menstruation.  No additional method steps are provided which integrate the natural process into a practical application.  
Step 2B of the eligibility analysis concerns whether claims directed to a judicial exception nevertheless provide an inventive concept. In this case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements taken alone or in combination only recite limitations that are well-understood, routine, and conventional activity in the field, wherein the limitations are recited at a high level of generality. It is noted that obtaining a sample of a bodily fluid from a subject for the purpose of measuring expression levels of PCT and pro-ADM proteins, and correlating the same to the presence of bacterial infection, was well known in the prior art. As evidence thereof, please see Angeletti et al. (2015, APMIS 123(9):740-748, of record). 
Accordingly, the claimed invention is not patent eligible.

  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angeletti et al. (2015, APMIS 123(9):740-748, of record).
Angeletti et al. teach a method for assessment of severity of an infection in a subject, comprising the steps of providing a plasma sample from said subject, determining in said sample the level of PCT and MR-proADM, and determining the severity of the infection by comparing the determined PCT and MR-proADM levels to controls/thresholds.  The PCT and MR-proADM were human and thus inherently comprise the amino acid sequences of SEQ ID NOs: 1 and 3, respectively.  See abstract, p. 741 “PCT and MR-proADM measurement,” pp. 741-742 “Statistical analysis.”  This anticipates claims 1, 3, and 11.
Regarding claims 2 and 4, in sepsis patients the threshold or cut-off level for PCT was >0.5 ng/ml (meeting the limitation of equal or higher than 0.1 ng/ml) and the threshold or cut-off level for MR-proADM was >1 nmol/l (meeting the limitation of equal or higher than 0.88 nmol/l).  See pp. 743-744.  Regarding the categorization of patients in claim 4, it is noted that simply labeling a patient population as having a “severe” or “low severe” infection is not an active method step in that it reads on a simple mental process.  It does not constitute a patentable distinction over the prior art.
Regarding claim 5, it is noted that the “execution of a clinical decision” is interpreted as merely making a decision, i.e., a mental process that does not constitute a patentable distinction over the prior art.  Furthermore, it is noted that Angeletti et al. disclose patients undergoing antibiotic therapy for infection (p. 743).
Regarding claim 6, the recitation of “measures” that are “applicable” does not clearly indicate that the measures are executed.  Rather the claim is broadly and reasonably interpreted as reading on making mental decisions regarding treatment, which is not a patentable distinction.  Also, the claim appears to recite a conditional limitation, and thus also includes doing nothing further when a subject has a proADM level less than 1.28 nmol/l.
Regarding claims 7 and 8, the recited treatment steps are conditional, and thus the claim reads on a method that does not include treatment steps.
Regarding claim 9, it is noted that “a clinical decision to assess a subject for admission to hospital” or “identification of a high risk” are interpreted as merely making a decision, i.e., a mental process that does not constitute a patentable distinction over the prior art.  
Regarding claim 10, the recitation of “measures” that are “applicable” does not clearly indicate that the measures are executed.  Rather the claim is broadly and reasonably interpreted as reading on making mental decisions regarding treatment, which is not a patentable distinction.  Also, the claim appears to recite a conditional limitation, and thus also includes doing nothing further when a subject has an MR-proADM level less than a particular value (e.g., 1.50 nmol/l).
Regarding claim 12, the patients in Angeletti et al. had sepsis or pneumonia, both bacterial infections.  See p. 742 “Patients and controls characteristics.”
Regarding claims 13 and 15, patients having PCT and MR-proADM levels above the threshold were treated with antibiotics.  See Table 2.
Regarding claim 14, Angeletti et al. teach a method of providing a bodily fluid sample and contacting it with a binder of PCT (SEQ ID NO: 1).  See p. 741, citing reference 23, which describes an immunoassay (i.e., involving antibodies).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/956,046:
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-37 of copending Application No. 16/956,046 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods comprising measuring proADM in a sample from a subject wherein a level of proADM above a threshold is indicative of infection, and treatment with antibiotics.  Both sets of claims include those that recite measuring the level of PCT compared to a threshold, wherein a level of PCT equal to or above 0.1 ng/ml is indicative of infection.
The claims differ in that the instant claims recite a threshold value for proADM of equal or higher than 0.88 nmol/l whereas the copending claims recite a threshold value of 1, 1,2 and 1.27 nmol/l.  However, the smaller range in the copending claims is comprised within the larger range recited in the instant claims.  A subgenus anticipates its genus.
The claims also differ in that the instant claims recite many treatments and/or measuring limitations that are recited in the alternative, wherein such limitations are not recited in the copending claims.  However, insofar as these limitations are recited in the alternative in the instant claims, the copending claims need not recite them in order to be anticipatory.
Accordingly, the copending claims reasonably suggest the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/636,235:
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/636,235 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods comprising measuring MR-proADM (SEQ ID NO: 3) in a sample from a subject wherein a level of MR-proADM above a threshold is indicative of infection.
The claims differ in that the instant claims recite a threshold value for proADM of equal or higher than 0.88 nmol/l whereas the copending claims recite a threshold value of equal or higher than 6.99, 8.53, 5.10, 5, and 2 nmol/l.  However, the smaller range in the copending claims is comprised within the larger range recited in the instant claims.  A subgenus anticipates its genus.
The claims also differ in that the instant claims recite many treatments and/or measuring limitations that are recited in the alternative, wherein such limitations are not recited in the copending claims.  However, insofar as these limitations are recited in the alternative in the instant claims, the copending claims need not recite them in order to be anticipatory.  Similarly, the instant claims recite bacterial infections, but only in the alternative.  The instant claims read on the genus of infection, and thus the subgenus of fungal infection recited in the copending claims anticipates the genus recited in the instant claims.
Accordingly, the copending claims reasonably suggest the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/956,330:
Claims 1, 2, 4, 5, 7, 8, 11, 12, 13, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-17 and 20 of copending Application No. 16/956,330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods comprising measuring PCT (SEQ ID NO: 1) in a sample from a subject wherein a level of PCT equal to or higher than 0.1 ng/ml is indicative of infection.  Both sets of claims recite treatment with an antibiotic.
The claims differ in that the copending claims recite alternative threshold values for PCT; however, the claims clearly recite the instant limitation in the alternative and thus anticipate such.
The claims also differ in that the instant claims recite many treatments and/or measuring limitations (including measurement of proADM) that are recited in the alternative, wherein such limitations are not recited in the copending claims.  However, insofar as these limitations are recited in the alternative in the instant claims, the copending claims need not recite them in order to be anticipatory.  Similarly, the instant claims recite bacterial infections, but only in the alternative.  The instant claims read on the genus of infection, and thus the subgenus of fungal infection recited in the copending claims anticipates the genus recited in the instant claims.
Accordingly, the copending claims reasonably suggest the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/646,637:
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 10-14, 20-26, 29-31 of copending Application No. 16/646,637 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods comprising measuring MR-proADM (SEQ ID NO: 3) in a sample from a subject wherein a level of PCT equal to or higher than a threshold value is indicative of infection.  Both sets of claims recite treatment with an antibiotic.  Both sets of claims refer to measuring PCT levels as a further diagnostic marker.  Both sets of claims refer to sepsis infection.
The claims differ in that the copending claims recite higher threshold values for MR-proADM.  However, the smaller range in the copending claims is comprised within the larger range recited in the instant claims.  A subgenus anticipates its genus.
The claims also differ in that the instant claims recite many treatments and/or measuring limitations (including measurement of PCT) that are recited in the alternative, wherein such limitations are not recited in the copending claims.  However, insofar as these limitations are recited in the alternative in the instant claims, the copending claims need not recite them in order to be anticipatory.  
Accordingly, the copending claims reasonably suggest the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/646,799:
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-22 of copending Application No. 16/646,799 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods comprising measuring PCT (SEQ ID NO: 1) and MR-proADM in a sample from a subject wherein a level of PCT and MR-proADM above a threshold is indicative of infection, and treatment with antibiotics.  
The claims differ in that the instant claims recite different threshold values.  However, the smaller ranges in the copending claims are comprised within the larger ranges recited in the instant claims.  A subgenus anticipates its genus.
The claims also differ in that the instant claims recite many treatments and/or measuring limitations that are recited in the alternative, wherein such limitations are not recited in the copending claims.  However, insofar as these limitations are recited in the alternative in the instant claims, the copending claims need not recite them in order to be anticipatory.
Accordingly, the copending claims reasonably suggest the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/327,271:
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/327,271 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods comprising measuring MR-proADM (SEQ ID NO: 3) in a sample from a subject wherein a level of MR-proADM above a threshold  0.88 nmol/l is indicative of infection.  Both sets of claims further recite measurement of PCT levels, diagnosis of infections such as sepsis, and treatments.
The claims differ in that the instant claims recite many treatments and/or measuring limitations that are recited in the alternative, wherein such limitations are not recited in the copending claims.  However, insofar as these limitations are recited in the alternative in the instant claims, the copending claims need not recite them in order to be anticipatory.  
Accordingly, the copending claims reasonably suggest the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
02 September 2022